EXHIBIT 10.2

AWARD AGREEMENT
(Non-Qualified Stock Option)


           This Award Agreement is made as of <Date>, between BALLY TOTAL
FITNESS HOLDING CORPORATION, a Delaware corporation (hereinafter called the
Company) and «Name», an employee of the Company or one or more of its
Subsidiaries (hereinafter called the Employee).

           WHEREAS, the Company has heretofore adopted the 1996 Long-Term
Incentive Plan of Bally Total Fitness Holding Corporation (the Plan); and

           WHEREAS, it is a requirement of the Plan that an Award Agreement be
executed to evidence the Non-Qualified Stock Option (the Award) granted to the
Employee.

           NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, and for other good and valuable consideration, the parties hereto
have agreed, and do hereby agree, as follows:

           1.   Grant of Award.   The Company hereby grants to the Employee the
right and option (hereinafter called the Option) to purchase all or any part of
an aggregate of <<Shares>> shares of the Common Stock, $.01 par value, of the
Company (Shares) (such number being subject to adjustment as set forth herein
and in the Plan ) on the terms and conditions set forth herein and in the Plan.

           2.   Type of Option.   The Option granted under this Award Agreement
is a Non-Qualified Stock Option and shall not be treated by the Company or the
Employee as an Incentive Stock Option for federal income tax purposes.

           3.   Option Price.   The option price of the Shares covered by the
Option is <Price>.


1





--------------------------------------------------------------------------------


           4.   Term of Option.

                  (a)   The term of the Option shall be for a period of ten (10)
years from the date hereof, subject to earlier termination as hereinafter
provided, and

                  (b)   Prior to its expiration or termination, and except as
hereinafter provided, the Option may be exercised within the following time
limitations:

               (i)   After one year from the date of this Agreement, it may be
exercised as to not more than one-third (1/3) of the Shares originally subject
to the Option.


               (ii)   After two years from the date of this Agreement, it may be
exercised as to not more than an aggregate of two-thirds (2/3) of the Shares
originally subject to the Option.


               (iii)   After three years from the date of this Agreement, it may
be exercised as to any part or all of the Shares originally subject to the
Option.


           5.   Exercise of Option

                  (a)   In order to exercise the Option, the person or persons
entitled to exercise shall notify Charles Schwab Employee Stock Plan Services of
the number of full shares with respect to which the Option is to be exercised
utilizing the cashless exercise program and procedures the Company has
established and communicated to the Employee. The exercise price for the shares
to be purchased shall be paid in accordance with the cashlesss exercise program
and procedures.

                  (b)   If at any time during the term of this Option the
Company discontinues its “cashless exercise program, then in order to exercise
the Option, the person or persons entitled to exercise it shall deliver to the
Secretary of the Company, or such other person designated for this purpose,
written notice of the number of full


2





--------------------------------------------------------------------------------


Shares with respect to which the Option is to be exercised.

The notice shall be accompanied by payment in full for any Shares being
purchased. Such payment shall be in cash, or, upon approval of the Committee, by
certificates of Shares held for more than six (6) months, duly endorsed in
blank, equal in value to the purchase price of the Shares to be purchased based
on their Fair Market Value on the date of exercise, or, upon approval of the
committee, by a combination of cash and Shares. No fractional Shares shall be
issued.

                  (c)   No Shares shall be issued until full payment therefor
has been made, and Employee shall have none of the rights of a stockholder in
respect of such Shares until they are so issued.

           6.   Nontransferability.   The Option shall not be transferable other
than: (a) by will or the laws of descent and distribution, and the Option may be
exercised, during the lifetime of the Employee, only by him or her, or in the
event of death, his or her Successor, or in the event of disability, his or her
personal representative, or (b) pursuant to a qualified domestic relations
order, as defined in the Internal Revenue Code of 1986, as defined in the Code,
or ERISA or the rules thereunder, (c) to the spouse, children or grandchildren
or parents of the Director (“Immediate Family Members”), (d) to a trust or
trusts for the exclusive benefit of the Director or Immediate Family Members,
(e) to a partnership or limited liability company in which such Immediate Family
Members and/or the Director are the only partners or members, or (f) to an
entity exempt from federal income tax pursuant to section 501(c)(3) of the Code
or any successor provision. Following transfer, the Option shall continue to be
subject to the same terms and conditions of this agreement and the Plan as were
applicable immediately prior to transfer.


3





--------------------------------------------------------------------------------


           7.   Termination of Employment.   In the event that the employment of
the Employee shall be terminated (otherwise than by reason of death, disability
or retirement), then (a) the Option may be exercised by the Employee (to the
extent that he or she shall have been entitled to do so at the termination of
his or her employment) at any time within ninety (90) days after such
termination, but not beyond the original term thereof, and (b) the portion of
the Option that has not vested as of the date of the termination of the
Employees employment shall automatically terminate. So long as the Employee
shall continue to be an employee of the Company or of one or more of its
Subsidiaries, the Option shall not be affected by any change of duties or
position. Nothing in this Award Agreement shall confer upon the Employee any
right to continue in the employ of the Company or any of its Subsidiaries or
interfere in any way with the right of the Company or any such Subsidiary to
terminate his or her employment at any time. Anything herein contained to the
contrary notwithstanding, in the event of any termination of the Employees
employment for cause, the Option, to the extent not theretofore exercised, shall
automatically terminate.

           8.   Death of Employee.   If the Employee shall die while he or she
shall be employed by the Company or one or more of its Subsidiaries, then the
Option may be exercised in full by the Employees Successor at any time within
three hundred sixty five (365) days after the Employees death, but not beyond
the original term of the Option. If the Employee shall die within ninety (90)
days after the termination of his employment with the Company or one or more of
its Subsidiaries, then the Option may be exercised by the Employees Successor
(to the extent the Employee would have been entitled to do so at


4





--------------------------------------------------------------------------------


the date of his or her death) at any time within three hundred sixty five (365)
days after the Employees death, but not beyond the original term of the Option.

           9.   Disability of Employee.   If the employment of the Employee
shall terminate on account of his or her having become Adisabled, as defined in
Section 22(e)(3) of the Code, then the Option may be exercised in full by the
Employee or the Employees personal representative at any time within three
hundred and sixty five (365) days after the date on which his or her employment
terminated, but not beyond the original term of the Option.

           10.   Retirement of Employee.   If the employment of the Employee
shall terminate by reason of the Employees retirement on or after the Employees
attainment of age sixty-five (65), then the Option may be exercised in full by
the Employee at any time within three hundred sixty five (365) days after the
date on which his or her employment terminated, but not beyond the original term
of the Option.

           11.   Taxes.

                  (a)   The Company shall have the right to require an Employee
entitled to receive Shares pursuant to the exercise of this Option under the
Plan to pay the Company the amount of any taxes which the Company is or will be
required to withhold with respect to such shares before the certificate for such
Shares is delivered pursuant to the Option. The Company may elect to deduct such
taxes from any other amounts then payable in cash or Shares or from any other
amounts payable to the Employee any time thereafter.

                  (b)   Upon approval of the Committee, an Employee may elect to
satisfy


5





--------------------------------------------------------------------------------


his tax liability with respect to the exercise of the Option by having the
Company withhold shares otherwise issuable upon exercise of the Option;
provided, however, if the Employee is subject to Section 16(b) of the Exchange
Act at the time the Option is exercised, such election must satisfy the
requirements of Rule 16b-3.

           12.   Adjustments Upon Changes in Capitalization..   In the event of
changes in all of the outstanding Shares by reason of stock dividends, stock
splits, reclassifications, recapitalizations, mergers, consolidations,
combinations, or exchanges of Shares, separations, reorganizations,
liquidations, or similar events, or in the event of extraordinary cash or
non-cash dividends being declared with respect to outstanding Shares, or similar
transactions or events, the number and class of Shares subject to the Option
hereby granted, the option price and all other applicable provisions thereof
shall, subject to the provisions of the Plan, be correspondingly equitably
adjusted by the Committee (which adjustment may, but need not, include payment
to the holder of the Option, in cash or in shares, in an amount equal to the
difference between the option price and the then current Fair market Value of
the Shares subject to the Option as equitably determined by the Committee), as
it shall decide in its sole discretion. The foregoing adjustment and the manner
of application of the foregoing provisions shall be determined by the Committee,
in its sole discretion. Any such adjustment may provide for the elimination of
any fractional share which might otherwise be subject to the Option.

           13.   Delivery of Shares on Exercise of Option.   Delivery of
certificates for shares pursuant to the exercise of this Option may be postponed
by the Company for such period as may be required for it with reasonable
diligence to comply with any applicable requirements of any federal, state or
local law or regulation or any administrative or quasi-administrative
requirement applicable to the sale, issuance, distribution or delivery


6





--------------------------------------------------------------------------------


of such Shares. The Committee may, in its sole discretion, require the holder of
the Option to furnish the Company with appropriate representations and a written
investment agreement prior to the exercise of the Option and the delivery of any
Shares pursuant to the Option.

           14.   Incorporation of Provisions of the Plan.   All of the
provisions of the Plan, pursuant to which this Award is granted, are hereby
incorporated by reference and made a part hereof as if specifically set forth
herein, and to the extent of any conflict between this Award Agreement and the
terms contained in the aforesaid Plan, the Plan shall control. Without limiting
the generality of the foregoing sentence and notwithstanding any other provision
of this Award Agreement, the Option shall be granted effective only upon the
authorization of the Committee. To the extent any capitalized terms are not
otherwise defined herein, they shall have the meaning set forth in the Plan.

           15.   Invalidity of Provisions.   The invalidity or unenforceability
of any provision of this Award Agreement as a result of a violation of any state
or federal law, or of the rules or regulations of any governmental body, or any
securities exchange shall not affect the validity or enforceability of the
remainder of this Award Agreement.

           16.   Interpretation.   All decisions or interpretations made by the
Committee with regard to any question arising under the Plan or this Award
Agreement as provided by Section 4 of the Plan shall be binding and conclusive
on the Company and the Employee.


7





--------------------------------------------------------------------------------


           IN WITNESS WHEREOF, the Company has caused this Award Agreement to be
duly executed by its duly authorized officer, and the Employee has hereunto set
his or her hand, all as of the day and year first above written.



  BALLY TOTAL FITNESS HOLDING
CORPORATION



  By:

--------------------------------------------------------------------------------

  Its: Senior Vice President



 

--------------------------------------------------------------------------------

Employee



 

--------------------------------------------------------------------------------

Social Security Number


8
